Citation Nr: 0205318	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  00-15 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut


THE ISSUE

Entitlement to an effective date earlier than June 11, 1999 
for a total schedular evaluation for a psychiatric 
disability, classified as major depression.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant served on active duty from June 1973 to October 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Hartford, Connecticut, Regional Office (RO), which 
assigned June 11, 1999 as the effective date of a schedular 
100 percent evaluation for major depression (after said 
rating decision increased that evaluation from a previously 
rated 30 percent).  A September 2000 RO hearing was held.  


FINDINGS OF FACT

1.  A May 1998 rating decision confirmed a 30 percent 
evaluation for major depression.  Although appellant was 
timely notified of that determination later that month, he 
did not express timely disagreement with that rating 
decision. 

2.  The appellant reopened his claim for an increased rating 
for the service-connected psychiatric disability on June 11, 
1999.  

3.  Based primarily on VA outpatient treatment records dated 
June 13, 1999 and an August 1999 VA psychiatric examination, 
a September 1999 rating decision increased an evaluation for 
major depression from 30 percent to a schedular 100 percent, 
effective June 11, 1999.  

4.  It is at least as likely as not that it was factually 
ascertainable that the appellant's service-connected 
psychiatric disability was totally disabling, which rendered 
him unemployable, as of July 28, 1998.  



CONCLUSION OF LAW

With resolution of reasonable doubt, the criteria for an 
earlier effective date of July 28, 1998, but no earlier, for 
a total schedular evaluation for a psychiatric disability, 
classified as major depression, have been met.  38 U.S.C.A. 
§§ 1155, 5110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.155, 3.400(o)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regards to a preliminary matter, the Board must examine 
the record and determine whether the VA has any further 
obligation to assist in the development of the effective date 
appellate issue.  The Board finds that the appellant and his 
representative were knowledgeable regarding the requirements 
for an earlier effective date for increased rating benefits.  
See, in particular, a June 2000 Statement of the Case and a 
June 2001 Supplemental Statement of the Case, which set out 
the applicable law and principles as to effective dates for 
increased rating benefits; and discussed the evidentiary 
record and the reasons for the adverse rating decision.  

Additional private clinical records pertaining to treatment 
prior to June 11, 1999 were identified by appellant and 
obtained, to the extent of their availability; and a 
physician's statement pertaining to such treatment was 
submitted.  Appellant's written statements and testimony at a 
recent RO hearing indicate that he had private medical 
insurance and received private medical care; that after his 
employment was terminated July 28, 1998, he received 
unemployment and/or welfare benefits and was homeless; and 
that in June 1999, he sought VA medical treatment.  See 
September 2000 RO hearing transcript, at T.4-6, 24.  
Additional VA medical records dated in June 1999 and 
subsequent thereto have been obtained.  It does not appear 
that appellant has informed the VA of the existence of any 
available, specific competent evidence not already of record 
that might prove to be material concerning said appellate 
issue.  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)), became 
law.  Also, regulations to implement that law were 
promulgated.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Under the 
Veterans Claims Assistance Act of 2000, new duty to assist 
provisions include requiring VA to provide examination or 
medical opinion when such examination or opinion is necessary 
to make a decision on a claim.  

Additionally, in January 2002, the RO sent appellant and his 
representative a letter, discussing the Veterans Claims 
Assistance Act of 2000.  Although pursuant to a March 2002 RO 
letter, appellant and his representative were offered a 
further opportunity to provide additional argument or 
evidence, there has been no response.  

Thus, it is concluded that appellant and his representative 
had sufficient notice of the type of information and evidence 
needed to support said claim.  Therefore, the Board concludes 
that the duty to assist and notify as contemplated by 
applicable provisions, including the Veterans Claims 
Assistance Act of 2000, has been satisfied with respect to 
said issue on appeal, particularly in light of the partial 
allowance of the issue by the Board in its decision herein.  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

It is contended, in essence, that the effective date for a 
psychiatric disability total schedular evaluation award 
should be back to July 28, 1998, the date his employment was 
allegedly terminated, apparently on the grounds that it was 
factually ascertainable as of that date that his psychiatric 
disability resulted in total industrial inadaptability.  The 
Board agrees, for the following reasons.

In general, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year of 
such date; otherwise, it is the date of receipt of claim. 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A May 1998 rating decision confirmed a 30 percent evaluation 
for major depression.  Although appellant was timely notified 
of that determination later that month, he did not express 
timely disagreement with that rating decision. 

The provisions of 38 U.S.C.A. § 7105 (West 1991 & Supp. 2001) 
and 38 C.F.R. § 20.201 (2001) (in effect since prior to 
1998), in pertinent part, define a notice of disagreement as 
"[a] written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination of an agency of original 
jurisdiction...."  The provisions of 38 U.S.C.A. § 7105 
(West 1991 & Supp. 2001) and 38 C.F.R. § 20.302(a) (2001) (in 
effect since prior to 1998), in pertinent part, state that 
"a claimant, or his or her representative, must file a 
Notice of Disagreement with a determination by the agency of 
original jurisdiction within one year from the date that that 
agency mails notice of the determination to him or her.  
Otherwise, that determination will become final."  

Appellant contends and testified at the September 2000 RO 
hearing, however, that he was essentially too depressed and 
psychiatrically impaired to timely appeal that May 1998 
rating decision.  See hearing transcript, at T.8-14.  
However, it has not been contended or shown that appellant 
was determined incompetent by VA or a court during the period 
in question.  See 38 C.F.R. § 20.301 (2001).  Additionally, 
it has not been contended or shown that appellant requested 
an extension of the time period for filing a timely Notice of 
Disagreement; or was prevented from filing a timely Notice of 
Disagreement by either reliance on erroneous advise or 
information provided by VA or any "grave procedural error" 
by VA that would vitiate the finality of said May 1998 rating 
decision by the judicially-created equitable tolling 
doctrine.  The Board has sympathetically considered 
appellant's argument that he was essentially too depressed 
and psychiatrically impaired to timely appeal that May 1998 
rating decision or attempt to reopen the claim until his 
situation became so extreme that he was homeless and 
suicidal.  However, the law does not exclude veterans with 
mental illness from the requirement that in order to appeal 
an adverse rating decision, a timely Notice of Disagreement 
must be filed by them or on their behalf.  

Since appellant did not timely express disagreement with that 
May 1998 adverse rating decision, that rating decision is 
final and may not be reopened, in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.156(a), 20.1105 (2001).  See 
Manio v. Derwinski, 1 Vet. App. 140 (1991); Smith (William 
A.) v. Brown, 35 F.3rd 1516 (Fed. Cir. 1994); and Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir 1998).  No appropriate 
collateral attack with respect to said rating decision has 
been made.  Thus, an earlier effective date for a psychiatric 
disability total schedular rating may not be premised on the 
evidence of record at the time of that May 1998 rating 
decision.

The provisions of 38 C.F.R. § 3.155(a) (2001) state, in 
pertinent part: "Informal claims.  (a) Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, his or her duly authorized 
representative,...may be considered an informal claim.  Such 
informal claim must identify the benefit sought."  In a June 
9, 1999 written statement received by the VA on June 11, 
1999, appellant requested that his VA disability benefits be 
"increased to 100%."  This statement received by VA on June 
9, 1999 constitutes a reopened claim for an increased rating 
for a psychiatric disability.  

In the event it was factually ascertainable that the 
appellant's service-connected psychiatric disability had 
increased in severity to the extent it was totally disabling 
within the one-year period prior to VA's June 11, 1999 
receipt of reopened claim, an earlier effective date may be 
warranted under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2).

Evidence received subsequent to said May 1998 rating decision 
includes private clinical records dated from 1995 to February 
1998 that pertain to physical, not mental, disabilities and 
are thus immaterial to the appellate issue.  The provisions 
of 38 C.F.R. § 3.157(b) (in effect since prior to 1998) 
state, in pertinent part:

Once a formal claim for...compensation 
has been allowed..., receipt of one of 
the following will be accepted as an 
informal claim for increased benefits or 
an informal claim to reopen....(1) Report 
of examination or hospitalization by 
Department of Veterans Affairs.... The 
date of outpatient or hospital 
examination or date of admission to a 
VA...hospital will be accepted as the 
date of receipt of a claim....(2) 
Evidence from a private physician or 
layman.  The date of receipt of such 
evidence will be accepted when the 
evidence furnished by or in behalf of the 
claimant is within the competence of the 
physician...and shows the reasonable 
probability of entitlement to 
benefits....

Since there are no actual VA clinical treatment records dated 
during the period between said unappealed final May 1998 
rating decision and the June 11, 1999 date of reopened claim, 
there would not be an "informal" claim to reopen based on 
VA treatment records earlier than June 11, 1999.  See 38 
C.F.R. § 3.157(b)(1) (VA medical treatment records may be 
accepted as an informal claim based on date treatment was 
rendered).  Since said private clinical records dated from 
1995 to February 1998 do not pertain to appellant's mental 
illness, these private treatment records would not constitute 
an "informal" claim to reopen under 38 C.F.R. 
§ 3.157(b)(2), because they do not show a reasonable 
probability of entitlement to the claimed benefits.  
Additionally, they were received by VA in November 2000 after 
the June 11, 1999 date of reopened claim (private medical 
treatment records may be accepted as an informal claim based 
on date of receipt by VA, not date treatment was rendered).  
Thus, an earlier effective date would not be warranted based 
on such private medical records.  

VA outpatient treatment records dated from June 13, 1999 to 
July 1999, which indicate that appellant was severely 
depressed, would not provide any basis for an earlier 
effective date, because they are dated after the June 11, 
1999 date of reopened claim.  

However, in appellant's July 2001 written statement, 
submitted in support of an earlier effective date, he 
referred to an August 1999 VA psychiatric examination report, 
which recorded as medical history that appellant "has been 
unable to work since July of 1998, given his ongoing, 
unrelenting, chronic mental illness."  Appellant asserts 
that that medical history statement is a medical opinion.  
With resolution of all reasonable doubt in his favor, the 
Board is of the opinion that this statement on the August 
1999 VA psychiatric examination, together with appellant's 
credible testimony presented at a September 2000 RO hearing 
and other written statements, indicates a reasonable 
likelihood that it was factually ascertainable that 
appellant's psychiatric disability resulted in total 
impairment as of July 28, 1998.  

In summary, resolving all reasonable doubt in his favor, the 
Board concludes that it was factually ascertainable that 
appellant's service-connected psychiatric disability was 
totally disabling, which rendered him unemployable, as of 
July 28, 1998, the date an increase in disability was shown 
and which was within one year of the June 11, 1999 receipt of 
reopened claim.  Accordingly, an effective date of July 28, 
1998, but no earlier, for a total schedular rating is 
granted.  38 U.S.C.A. §§ 5110; 38 C.F.R. §§ 3.155, 3.400 
(o)(2).




ORDER

An earlier effective date of July 28, 1998, but no earlier, 
for a total schedular evaluation for a psychiatric 
disability, classified as major depression, is granted, 
subject to the applicable regulatory provisions governing 
payment of monetary awards.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

